C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly presented upon testimony of the parties and the petition filed by the defendant October 21, 1954, in which he seeks to reduce the amount which he has heretofore paid for the support of his three children.
At the time the final decree of divorce was entered March 16, 1953, the court ordered, pursuant .to written agreement of the parties, that the father pay $120 a month for the support of three children, now 7, 5% and 3 ^ years old. At that time the defendant had a take home pay of $300 a month. Today his take home pay is $280 a month. In the meantime he has remarried and has the obligation of supporting his present wife and a child by her.
The plaintiff, mother of the three children here, needs all of the amount heretofore awarded by the court, and even additional sums in order properly to care for these children, but under the circumstances, I do not believe the defendant can pay this award and continue to maintain himself in a salary earning position.
Therefore, in order to be sure that the children do receive some support regularly, I think it best for the amount to be temporarily reduced to $100 per month.
Thereupon, it is ordered that the defendant pay the sum of $30 a month now in arrears, and that as soon as such sum is paid, the award of child support in the final decree be reduced to the sum of $100 a month, of which $50 shall be payable on each of the semimonthly paydays of the defendant. The above shall be subject to further order of the court.